 


114 HR 1078 IH: Food and Drug Administration Safety Over Sequestration Act of 2015
U.S. House of Representatives
2015-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1078 
IN THE HOUSE OF REPRESENTATIVES 
 
February 25, 2015 
Mr. Lance (for himself, Ms. Eshoo, Mrs. Blackburn, Mrs. Mimi Walters of California, Ms. Matsui, Mr. Cárdenas, Mr. Sarbanes, Mr. Ted Lieu of California, Ms. Speier, and Mr. Gene Green of Texas) introduced the following bill; which was referred to the Committee on the Budget
 
A BILL 
To amend the Balanced Budget and Emergency Deficit Control Act of 1985 to exempt from sequestration certain user fees of the Food and Drug Administration. 
 
 
1.Short titleThis Act may be cited as the Food and Drug Administration Safety Over Sequestration Act of 2015. 2.Exempting from sequestration certain user fees of Food and Drug AdministrationThe Balanced Budget and Emergency Deficit Control Act of 1985 is amended— 
(1)in section 255(g)(1)(A) (2 U.S.C. 905(g)(1)(A)), by inserting after Financial Agent Services the following new item: Food and Drug Administration, Salaries and Expenses, but only the portion of appropriations under such account corresponding to fees collected under sections 736, 738, 740, 741, 744B, and 744H of the Federal Food, Drug, and Cosmetic Act (75–9911–0–1–554); and (2)in section 256(h) (2 U.S.C. 906(h)), by adding at the end the following new paragraph: 
 
(5)This subsection shall not apply with respect to the portion of administrative expenses incurred by the Food and Drug Administration that are funded through fees collected under sections 736, 738, 740, 741, 744B, and 744H of the Federal Food, Drug, and Cosmetic Act..  